Citation Nr: 0419476	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  99-12 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from August 1963 to October 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the claims.

The record reflects that in June 2002, the Board ordered 
additional development in this case, which was completed by 
the Board's Evidence Development Unit (EDU).  Prior to May 1, 
2003, the Board's regulations provided that if further 
evidence, clarification of the evidence, correction of a 
procedural defect, or any other action was essential for a 
proper appellate decision, a Board Member or panel of Members 
could direct Board personnel to undertake the action 
essential for a proper appellate decision.  See 38 C.F.R. § 
19.9(a)(2) (2002).  However, on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated 38 C.F.R. § 19.9(a)(2), in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Consequently, the Board remanded the 
case in October 2003 for the RO to review the additional 
evidence obtained by the EDU.  Thereafter, the RO promulgated 
a Supplemental Statement of the Case (SSOC) in January 2004, 
which readjudicated the claims based upon a review of all 
evidence of record.  Accordingly, the Board finds that the RO 
substantially complied with the October 2003 remand 
directives, and that a new remand is not required pursuant to 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The preponderance of the evidence is against a finding 
that the veteran's COPD and hypertension were incurred in or 
aggravated by his active military service.


CONCLUSION OF LAW

Service connection is not warranted for COPD and/or 
hypertension.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The VCAA, which became 
law on November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

Here, the October 1998 decision that is the subject of this 
appeal was promulgated prior to the November 9, 2000, 
enactment of the VCAA.  

In Pelegrini the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and proper subsequent VA 
process.  Pelegrini, slip. op. at 10-11.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, the RO sent correspondence to the veteran in May 2001 
which specifically noted the enactment of the VCAA, addressed 
the requirements for a grant of service connection, informed 
the veteran of what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.  
Moreover, the veteran has been provided with a copy of the 
appealed rating decision, the April 1999 Statement of the 
Case (SOC), and various Supplemental Statements of the Case 
(SSOCs), which provided him with notice of the law and 
governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims.  Further, the January 2004 SSOC included a summary of 
the relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Thus, the duty to notify has been satisfied.

Regarding the duty to assist, the Board notes that it does 
not appear that the veteran has identified the existence of 
any relevant evidence that has not been obtained or requested 
by the RO or the Board's EDU.  In addition, the veteran and 
his representative have had the opportunity to present 
evidence and argument in support of his claims.  For the 
reasons stated below, the Board finds that no additional 
development to include a medical examination and/or opinion 
is warranted based on the facts of this case.  Consequently, 
the Board concludes that the duty to assist has been 
satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran contends that he was treated for 
upper respiratory disease and hypertension while on active 
duty.  As such, he intimates that his current COPD and 
hypertension were incurred while on active duty.  It has also 
been contended that his in-service blood pressure readings 
were in the upper limits of normal and represented the 
incipient form for the later diagnosed essential 
hypertension.

The veteran submitted various lay statements in support of 
his claim from fellow soldiers.  In essence, these 
individuals all reported that they observed him exhibiting 
shortness of breath while on active duty.  One individual 
also attested that the veteran had reported that when he went 
for his discharge physical his blood pressure almost 
prevented him from being discharged, and that he had to lay 
down for a period so that the corpsman could take another 
reading.

The veteran's service medical records contain no findings 
indicative of COPD and/or hypertension while on active duty.  
For example, his lungs and heart were clinically evaluated as 
normal on his July 1963 enlistment examination, and chest X-
ray was negative.  His blood pressure was noted as being 
126/80 (systolic/diastolic) on this examination.  Further, he 
indicated on his Report of Medical History that he had not 
experienced shortness of breath, pain or pressure in chest, 
chronic cough, nor high or low blood pressure.  Subsequent 
records from June and July 1965 note blood pressure readings 
of 132/84 and 136/84 respectively.  On his October 1966 
release from active duty examination, the veteran's lungs and 
heart were again evaluated as normal.  In addition, chest X-
ray was within normal limits, and his blood pressure was 
noted as 122/86.

On a September 1967 VA Form 21-526, Application for 
Compensation or Pension, the veteran indicated that he was 
seeking service connection for chronic cough, among other 
things.  He also indicated that he was treated for chest 
colds in 1963.

On an October 1967 VA medical examination, the veteran's 
blood pressure was 100/66.  Chest X-ray conducted in 
conjunction with this examination showed no significant 
pulmonary or pleural pathology; the cardiac contours and 
great vessels were normal.  Further, evaluation of the 
respiratory system showed no clubbing, no cyanosis, and no 
dyspnea.  He was also found to have bilateral, equal 
expansion.  Neither hypertension nor COPD was diagnosed by 
this examination.

Service connection was subsequently denied for colds by a 
November 1967 rating decision, which found that the colds 
treated in service were acute in nature from which the 
veteran recovered without residuals.

Medical records dated in January 1968 reflect treatment for 
acute naso-pharyngitis.

Subsequent records from January 1978 note that the veteran 
started experiencing chest pain after shoveling snow.  
Diagnosis was possible angina.  However, subsequent testing, 
to include cardiac catheterization, did not reveal any heart 
disability at that time.

The record reflects that the veteran was treated for 
complaints of shortness of breath in 1982.  As noted by a 
June 1982 Police Medical Board report, he reported that he 
was unable to walk more than a half block at a time because 
of his shortness of breath, and that the onset of these 
symptoms began in 1978.  He also reported that he had 3 bouts 
of pneumonia in 1982, and had been diagnosed with severe 
progressive emphysema confirmed by an April 1982 examination.  
In addition, pulmonary function studies conducted in March 
1982 had revealed severe obstructive changes to the large and 
small airways, not reversible with acute administration of 
aerosol bronchodilator.  Based upon this history, and 
examination of the veteran, it was the impression of the 
Police Medical Board that the veteran had extensive COPD 
verified by pulmonary function test, and that he was 
permanently partially disabled from performing the full 
duties of a police officer.  He was subsequently granted 
disability retirement from the police force due to his COPD.

Subsequent records continue to show treatment for COPD.  In 
addition, a July 1983 examination report noted that the 
veteran stated he was well until about 5 to 6 years earlier 
when he started having shortness of breath and pains in the 
chest.

Records beginning in June 1984 show diagnoses of 
hypertension.

No competent medical opinion appears to be of record which 
links either the veteran's COPD or his hypertension to active 
service.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service connection will be presumed for certain chronic 
diseases, such as hypertension, which are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Diagnostic Code 7101 provides that a 10 percent disability 
rating is warranted when the diastolic pressure is 
predominantly 100 or more; the systolic pressure is 
predominantly 160 or more; or the minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent disability rating is warranted when the 
diastolic pressure is predominantly 110 or more, or the 
systolic pressure predominantly is 200 or more.  A 40 percent 
rating is warranted for diastolic pressure predominantly 120 
or more, with moderately severe symptoms.  A 60 percent 
rating is warranted where diastolic pressure is 130 or more 
with severe symptoms.  Note 1 provides that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
For the purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominantly 90 mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  Note 2 
states: Evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
as part of the condition causing it rather than by a separate 
evaluation.  38 C.F.R. § 4.104.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for both COPD and hypertension.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran, or 
the individuals who submitted lay statements on his behalf, 
has the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, these 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Initially, the Board notes the contentions that the in-
service blood pressure readings were in upper limits of 
normal.  However, this does not change the fact that there 
were no blood pressure readings either during service or 
within the veteran's first post-service year that indicated 
diastolic pressure was 100 or more, or systolic pressure was 
160 or more, or that he was on medication for hypertension.  
Moreover, the first competent medical diagnosis of 
hypertension appears to have been in June 1984, several years 
after his separation from service.  Consequently, he is not 
entitled to a grant of service connection for hypertension 
pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 
3.309.

The Board acknowledges the veteran's contentions that he 
experienced shortness of breath and hypertension during 
service, and the lay statements in support of these 
contentions.  However, for the reasons stated above, these 
contentions do not constitute competent medical evidence.  
Moreover, there were no findings of COPD or hypertension on 
his October 1966 separation examination, nor were there any 
such findings on the subsequent October 1967 VA medical 
examination.  In fact, these examinations, and the 
accompanying chest X-rays, indicate that his lungs and heart 
were normal.  

The first competent medical evidence of COPD appears to have 
been in 1982, at which time the veteran indicated that his 
symptomatology began in 1978.  Similarly, the first competent 
medical finding of hypertension appears to have been in 1984.  
In short, the first competent medical evidence of the claimed 
disabilities occurred several years after the veteran's 
discharge from active duty.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (The normal medical findings at the time 
of separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.).

The Board also notes that the only evidence of record which 
links the current disabilities to service are the veteran's 
own contentions, which it has already been determined does 
not constitute competent medical evidence.  Given this 
absence of competent medical evidence linking either the COPD 
or hypertension to service, the normal findings on the 
October 1966 separation examination and the subsequent 
October 1967 VA medical examination, as well as the absence 
of any competent medical diagnoses of the claimed 
disabilities until several years after service, the Board 
finds that the preponderance of the evidence is against these 
claims.

The Board further finds that no additional development is 
warranted based on the facts of this case.  Simply put, to 
request an examination and/or medical opinion on the 
contended causal relationship at this late date would require 
a clinician to review the same record as summarized above: 
service medical records that do not show a diagnosis of 
either COPD or hypertension, and show normal findings on in-
service examinations; the normal post-service VA medical 
examination conducted in October 1967; the absence of medical 
findings of the claimed disabilities until many years after 
service; and no competent medical evidence which links the 
current disabilities to service.  Under these circumstances, 
any opinion on whether a disability is linked to service, 
would obviously be speculative.  Simply put, there is no 
relevant complaint, clinical finding, or laboratory finding 
for a clinician to link the claimed disability to the 
veteran's military service.  

In Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Federal 
Circuit found that, if the evidence of record does not 
establish that the veteran suffered an event, injury, or 
disease in service, no reasonable possibility exists that 
providing a medical examination or obtaining a medical 
opinion could substantiate the claim.  In making this finding 
the Federal Circuit noted the arguments made by the Secretary 
that "a medical examination or opinion generally could not 
fill the gap left by the other evidence in establishing a 
service connection."  Paralyzed Veterans of America, et. 
al., 345 F.3d at 1356.  Thus, the Board finds that no further 
development is warranted.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for COPD and hypertension.  Therefore, 
these claims must be denied.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for COPD is denied.

Entitlement to service connection for hypertension is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



